Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered.

Amendment Entry
2.	Applicant's amendment and response filed February 8, 2021 is acknowledged and has been entered.  Claims 1, 6, 9, and 15 have been amended.  Claim 26 has been cancelled. Claims 1, 2, 4, 5, 12, 15, 17, 19, 20, and 25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  Accordingly, claims 1, 2, 4-9, 12, 13, 15, 17, 19-22, 24 and 25 are pending.  Claims 6-9, 13, 21, 22, and 24 are under examination.

Withdrawn Rejections / Objections
3.	Any objection or rejection not reiterated herein, has been withdrawn.
4.	The rejections of claims 26 are now moot in light of Applicant's cancellation of the claim.

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 6-9, 13, 21, 22, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,678,073, the ‘073 patent.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to methods of labeling leukocytes, both reciting a first and second combination of  reagents, wherein the instant claims encompass the reagents/solutions of claims 1-7 of the ‘073 patent.  The ‘073 patent recites no centrifugation steps (claim 5).  As the method steps of the ‘073 anticipate the instant methods, the results are inherent. While  the ‘073 patent recites forming third combination, the instant claims recite “comprising” thus encompass additional steps.
	This rejection is being maintained for reasons of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 6-9, 21, 22, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chow et al. (US 2006/0046272) in view of James et al. (US 2001/0031482). 
	Chow et al. disclose a method for labeling intracellular proteins or markers in leukocytes (Abstract; [0023, 0029, 0043]. The method comprises (a) forming a “first” combination of (i) a cellular composition comprising leukocytes (RBC lysed whole blood using hypotonic treatment solution and containing intact WBCs) and (ii) a cross-linking agent consisting of formaldehyde at a concentration of 1-2% (encompassed within 0.5 to 2%) which is suitable for cross-linking intracellular proteins/antigens, lipoproteins and nucleic acids in the leukocytes (i.e. Method A) ([0012, 0025, 0068, 0072, 0073]; Figure 4; Table 1). The method further comprises (b) forming a “second” composition by adding to the “first” combination a solution comprising: a permeabilizing agent 
	Chow et al. do not teach a neutralizing agent having an amine containing compound i.e. ammonium chloride, wherein no centrifugation is performed between steps a) and b). Chow et al. do not teach the pH in the range of 6 to 6.6.
	James et al. teach a composition for neutralizing (quenching) formaldehyde fixation of cells/tissue without the need to physically remove the cells from the fixative solution to advantageously prevent secondary crosslinking reactions from occurring (Abstract; [0038, 0046]). The neutralizing agent is ammonium chloride which is a formaldehyde reactive agent that would substantially stop the fixation of the biological samples [0073, 0082]; hence, neutralize the cross-linking activity of formaldehyde as the crosslinking agent.  According to James et al., it is important to control fixation since 
	It would have been prima facie obvious before the effective filing of the claimed invention to have modified the method of Chow to include a neutralizing agent in the form of ammonium chloride as taught by James to neutralize the cross-linking activity of the crosslinking agent to an acceptable level, such as in the case of formaldehyde, to further stabilize cellular antigens and unmask their epitopes to render them accessible to labeled antibody binding, reduce assay variability, and increase assay sensitivity and reliability as shown by James in [0030].   It would have also been prima facie obvious before the effective filing of the claimed invention to have avoided centrifugation in the method of Chow for the removal of the cross-linker as taught by James because James taught and showed that formaldehyde fixation can be controlled by quenching with a neutralizing agent without the need to physically remove the cell sample from the 
	With respect to the recitation of 1) neutralizing agent concentration of 1-100 mM in claim 6 and 5-20 mM in claim 7 contained in the solution having a permeabilizing agent and a neutralizing agent in claim 6; 2) volume concentration ratio of the solution to the first combination as 1-10 times in claim 8, 4-8 times in claim 21, and 6 times the volume of the first combination in claim 22; it is maintained that reagent concentrations and ratios of interacting cross-link agents, permeabilizing agents, and neutralizing agents in methods of preserving, permeabilizing, and stabilizing intracellular antigenic epitopes of cells in preparation for single cell analysis using flow cytometry, all encompass result effective variables which the prior art references have shown may be altered in order to achieve optimum results.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process .

7.	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chow et al. (US 2006/0046272) in view of James et al. (US 2001/0031482) as applied to claim 6 above, and further in view of Van Agthoven et al. (US Patent 7,678,578). 
Chow et al. and James et al. are discussed supra. Chow et al. and James et al. are silent with respect to the detergent being C12-type alkane.  
Van Agthoven et al. disclose a cell permeabilization and stabilization reagent and method for use in cell-based flow cytometry.  The reagent comprises C12-type alkane detergent (tris lauryl sulphate) which is suitable for the permeabilization of leukocytes at pH 6 (Abstract; col. 2 lines 1-10).
.  

Response to Arguments
8.	Applicant’s arguments with respect to claims 6-9, 13, 21, 22, and 24 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment.

9.	Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. 
	A) Applicant amended claim 6 to recite “wherein the concentration of said cross-linking in said first combination is 0.5% to 2% (v/v)” and argues that Chow includes a broad range of formaldehyde concentrations [0026] amounting only to general guidance; and that such broad ranges do little to convince the ordinary artisan to render the formaldehyde concentrations, especially the low range concentration, feasible for use leading to any predictable benefit.  Applicant contends that Chow’s working examples demonstrate that the lower ends of the formaldehyde concentration range 
	Applicants argument is not persuasive because as set forth herein supra, Chow et al. teach and provide extensive guidance in using formaldehyde as a cross-linking agent at a concentration range of 1-2% in combination with desirable optimized concentrations of permeabilizing agent or detergent such as Triton X-100 with. Chow et al. show the significance of hypotonic lysis treatment of whole blood samples so as to remove or lyse red blood cells (RBCs or erythrocytes) to obtain a cellular composition comprising leukocytes encompassing the cellular composition in claim 6, step a) (i); and then teach adding 2% formaldehyde as cross-linking agent to form the first combination which they refer to as Method A in paragraphs [0012, 0072, 0073], Figure 4, and Table 1. In fact, Chow et al. specifically exemplifies “2% formaldehyde fixation followed by 0.1% Triton X-100 (permeabilizing agent)” which is found to be selectively desirable in cross-linking intracellular proteins/antigens in the leukocytes with prior hypotonic lysis treatment in paragraphs [0012, 0072, 0073] and Figure 4.  Moreover, Chow et al. specifically teach in paragraph [0069] that increasing concentrations of cross-linking fixatives … is a factor that makes RBCs resistant to detergent lysis which is undesirable in a method for labeling intracellular markers in leucocytes for flow cytometric analysis; showing that the presence of RBCs in whole blood contribute to interference that lowers assay sensitivity [0072, 0073].  Hence, contradictory to Applicant’s argument, Chow et al. specifically provided numerous guidance to direct the skilled artisan to use low concentrations of formaldehyde, specifically 1-2% encompassed in the claimed 

10.	No claims are allowable.

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



February 18, 2022